Citation Nr: 0007019	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 874A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals determining as countable income the receipt of a 
Workers' Compensation settlement payment for nonservice 
connected pension purposes, and thereby determining that the 
reduction of pension benefits for the period of July 1, 1996 
through June 1997 was proper, should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in March 1998.


FINDINGS OF FACT

1.  In a March 1998 decision, the Board determined that the 
receipt of a Workers' Compensation settlement payment was 
countable income for nonservice connected pension purposes, 
and the reduction of pension benefits for the period of July 
1, 1996 through June 1997 was proper.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the March 1998 Board decision 
do not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
March 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In pleadings prepared by the moving party in May 1998, April 
and October 1999, it was asserted that the 1998 Board 
committed clear and unmistakable error because a Workers' 
Compensation settlement payment should not have been 
considered as countable income so as to reduce the payment of 
nonservice connected pension benefits for the one year period 
beginning July 1, 1996.  The moving party argues that the 
settlement payment was to compensate him for being out of 
work due to disability for a period of time before he applied 
for VA nonservice connected pension benefits. 

In the February 1998 decision, the Board noted that 
"[a]ccording to the regulatory criteria in determining 
annual income, all payments of any kind or from any source 
shall be counted as income during the 12- month annualization 
period in which received or specifically excluded under 38 
C.F.R. § 3.272."  The Board then listed all exclusions from 
countable income, which did not include Workers' Compensation 
payments, and noted that "the law is very clear and leaves 
no alternative but to consider the veteran's Workers' 
Compensation settlement payment as countable, and not 
excludable, income for the purpose of determining his 
entitlement to pension."  See Board decision, p. 5 (March 
25, 1998).

The Board concludes that the moving party has failed to set 
forth specific reasons as to why the Board's decision of 
February 1998 was clearly and unmistakably erroneous to the 
extent that, had the alleged errors not been committed, the 
outcome in the case would have been manifestly different.  As 
detailed above, the Board counted as income the receipt of 
Workers' Compensation payments as required by the applicable 
regulations.  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of clear 
and unmistakable error must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable.  While the moving party disagrees 
with the Board's conclusion in 1998 that Workers' 
Compensation payments should be counted as income for 
purposes of nonservice connected pension benefits, he has not 
pointed to any error of fact or law made by the Board in 
reaching that conclusion.  Without any specific allegation of 
error in fact or law in the Board decision, the motion is 
insufficient to support revision of the Board's March 1998 
decision on the basis of clear and unmistakable error and the 
motion must be denied.


ORDER

The motion alleging clear and unmistakable error in the 
Board's March 1998 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


